Citation Nr: 0116991	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  98-15 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran had verified active duty from September 1959 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for PTSD 
and assigned a 30 percent rating effective from April 28, 
1992.  

During the pendency of this appeal, in a February 2001 
decision, the RO found the originally assigned effective date 
was clearly and unmistakably erroneous, since the date of the 
veteran's reopened claim was March 28, 1991, and assigned 
that date as the effective date.  In a February 2001 
statement, the veteran indicated that he was satisfied with 
the revised effective date and withdrew his appeal.  Thus, 
the issue of an earlier effective date is not in appellate 
status.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 20. 204(b), 
(c).


REMAND

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This statute substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
This liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The request for records is in part to comply with 
this provision. 

Since the present appeal arises from an initial rating 
decision which established service connection and assigned 
the initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999). 

In this regard, the Board observes that the veteran was 
hospitalized at the VA Medical Center (VAMC) in May and June 
1991, was placed on Lithium, and referred to Clermont 
Counseling Center, where, until recently, he had been seen 
since June 1991.  Moreover, a September 1998 statement from 
the veteran's psychiatrist indicated that he had treated the 
veteran at the Clermont Counseling Center for PTSD and 
bipolar disorder for the previous fifteen years.  However, 
there are no treatment records from the Clermont Counseling 
Center after June 1989 associated with the claims file.  Such 
records should be obtained.  The RO should also determine if 
any additional VA or non-VA treatment records are available, 
as the duty to assist involves obtaining relevant medical 
reports where indicated by the facts and circumstances of the 
individual case.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are 
constructively part of the record which must be considered); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

In view of the foregoing, this matter is REMANDED for the 
following actions:

1.  The RO should contact the veteran and 
have him identify (names, addresses, and 
dates) any sources of VA or non-VA 
treatment for his psychiatric disorders 
since February 1971.  The RO should then 
secure copies of all identified records 
not already in the claims file, to 
include the Clermont Counseling Center, 
and associate them with the record.  

2.  The RO also is requested to review 
the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) and the recent 
decision in Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001).  

3.  Thereafter, in light of the 
additional evidence of record, and in 
conjunction with the entire record, the 
RO should readjudicate the issue of 
entitlement to an initial rating in 
excess of 30 percent for PTSD.  If the 
claim is denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the appropriate time period in 
which to respond.  The record should then 
be returned to the Board for further 
appellate review.

The purpose of this REMAND is to obtain additional medical 
information.  The Board does not intimate any opinion as to 
the merits of this case, either favorable or unfavorable, at 
this time.  No action is required of the veteran until he 
receives further notification from the RO.  The appellant and 
his representative have the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




